In that the parties' collective bargaining agreement provided for a "final and binding arbitration award," I would reinstate the award of the arbitrator, and would reverse the judgment of the trial court.
It is well settled that the law favors and encourages arbitration. Findlay City School Dist. Bd. of Edn. v. FindlayEdn. Assn. (1990), 49 Ohio St.3d 129, 131, 551 N.E.2d 186,188-189. Every reasonable intendment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator's acts. Id. The Findlay court explained:
"Arbitration provides the parties with an alternate method of dispute resolution. `It provides the parties with a relatively speedy and inexpensive method of conflict resolution and has the additional advantage of unburdening crowded court dockets.'"Id., quoting Mahoning Cty. Bd. of Mental Retardation v. MahoningCty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 83, 22 OBR 95, 98,488 N.E.2d 872, 875.
Thus, in order to preserve the integrity and purposes of the arbitration system of dispute resolution, the Supreme Court of Ohio has determined that courts have limited authority to vacate or modify an arbitrator's award pursuant to R.C. 2711.10(D).Findlay, 49 Ohio St.3d at 131-132, 551 N.E.2d at 189-190. This court has likewise cautioned that judicial review pursuant to R.C. 2711.10(D) must be "very narrow." Cuyahoga CommunityCollege v. Dist. 925, Serv. Emp. Internatl. Union AFL-CIO
(1988), 42 Ohio App.3d 166, 170, 537 N.E.2d 717, 720-721.
The arbitrator "is to bring his informed judgment to bear in order to reach a fair solution of a problem." UnitedPaperworkers Internatl. Union AFL-CIO v. Misco, Inc. (1987),484 U.S. 29, 41, 108 S.Ct. 364, 372, 98 L.Ed.2d 286, 301. Arbitrators have considerable leeway to interpret and apply the terms of collective bargaining agreements, and the parties agree in final binding arbitration to *Page 77 
accept the arbitrator's award "regardless of its legal or factual accuracy." Marra Constrs., Inc. v. Cleveland Metroparks Sys.
(1993), 82 Ohio App.3d 557, 562, 612 N.E.2d 806, 809.
Further, "[a] mere ambiguity in the opinion accompanying an arbitration award, which permits the inference that the arbitrator may have exceeded his authority, is not a reason for vacating the award when such award draws its essence from a collective bargaining agreement." Goodyear Tire  Rubber Co. v.Local Union No. 200, United Rubber, Cork, Linoleum  PlasticWorkers of Am. (1975), 42 Ohio St.2d 516, 71 O.O.2d 509,330 N.E.2d 703, paragraph one of the syllabus. An arbitrator's award draws its essence from a collective bargaining agreement when there is a rational nexus between the agreement and the award, and where the award is not arbitrary, capricious or unlawful.Mahoning Cty, supra, 22 Ohio St.3d 80, 22 OBR 95,488 N.E.2d 872, paragraph one of the syllabus.
In this case, the parties submitted to "binding arbitration." In their collective bargaining agreement, both parties agreed that if an answer to a grievance was determined to be unsatisfactory, the "Union shall have the right * * * to submit the matter to arbitration." The collective bargaining agreement further provided:
"The Arbitrator shall render a written decision and award resolving the controversy and ordering all appropriate relief. The decision and award of the Arbitrator shall be final and binding upon the Board, the Union, and the employees affected by the decision and award. The Arbitrator is prohibited from making any decision or award which is inconsistent with the terms of any agreement between the Board and Union, or contrary to law."
The arbitrator chosen in this instance determined that Timothy Baker should not be terminated from employment in light of, inter alia, language within the collective bargaining agreement that included termination as a disciplinary option but did not mandate termination, and other instances in which the employer disciplined but did not terminate other similarly situated employees. Thus, in my view, the arbitrator's award does draw its essence from the collective bargaining agreement. There is a rational nexus between the agreement and the award, and the award is neither arbitrary, capricious, nor unlawful. Finally, with regard to the public policy considerations underlying the vacation of the arbitration award, I would conclude that it is unclear from this record whether public policy favors termination rather than removal from safety-sensitive positions with closely monitored rehabilitation. I would, therefore, defer to the arbitrator's decision on this point as well. *Page 78